SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) October 13, 2009 CARBON CREDITS INTERNATIONAL, INC. (Exact name or registrant as specified in its charter) Nevada 333-153398 26-1240905 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 2300 E. Sahara Avenue, Suite 800, Las Vegas, Nevada USA 89102 (Address of Principal Executive Offices, Including Zip Code) (888) 579-7771 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01 Other Events. On October 13, 2009, we anounced that we have released our modules for United States and Canada markets with the incoming voltage power supply range 100V - 160V AC 60Hz. Mr. Schulte stated; " Whatever the application, voltage optimisation/reduction has the overall effect of decreasing energy consumption, This practice, commonly known as conservation voltage regulation (CVR), shows substantial energy savings potential. We are marketing country by country and this module range provides us a global coverage." ITEM 9.01 Financial Statements and Exhibits. a) Financial Statements None b) Exhibits Exhibit No.
